DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01-04-2021 have been fully considered but they are not persuasive. 
The applicant asserts that Loehr and Su do not disclose or suggest prioritizing sending a Special Priority Bearer (SPB) other than a Medium Access Control Control Element (MAC CE) over sending a MAC CE used for Power Headroom Reporting (PHR), wherein the SPB bearer comprises an uplink-dedicated control channel message requesting system information, as recited in independent claim 1, and similarly recited in independent claims 9 and 18 (Remarks pg.7, lines 20-25).
The Examiner respectfully disagrees
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and given its broadest reasonable interpretation and as defined in the Specification (see ¶0053)  a network can ¶200-1st and 2nd sentences; ¶0201 and ¶0237. Su remedies Loehr’s deficiency of a an uplink-dedicated control channel message requesting system information within the bearer by initiating a separate (or new) RACH for the OnDemand SIB (or SI) request- Su¶0138.
The Applicant further asserts that Loehr does not disclose that its logical channel data or Voice over IP uplink data is the claimed uplink-dedicated control channel message requesting system information and therefore does not disclose anything about an uplink-dedicated control channel message requesting system information (Remarks pg.8, lines 10-15) and further that Su does not disclose anything about a special priority bearer,  and therefore cannot disclose a special priority bearer comprises an uplink-dedicated control channel message requesting system information (Remarks pg. 8 lines 30-33).
The applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore based on this assessment the 103 rejection of independent claims 9 and 18 and their respective dependents stands.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al (US 20140023010) in view of Su et al et al (US 20190268943).

As to claims 1 and 9 Loehr discloses a method and an apparatus comprising: establishing, by a user equipment, a radio resource control connection with a wireless wide area network base station to enter a radio resource control connected state (Loehr, Fig.1-2- E-UTRAN- WAN,¶0078- RRC connection  establishment ,¶086- 1st and 2nd sentences- MAC CE perform activation / deactivation); prioritizing sending a special priority bearer other than a medium access control control element over sending a medium access control control element used for power headroom reporting- MAC CE ePHR considered as lower priority to any data of a logical channel- e.g. IP voice data as application data (Loehr ¶0098; ¶107-LCP procedure- associating logical channel and data to bearers; ¶200-1st and 2nd sentences- method for transmitting power headroom (PHR)/extended power headroom (ePHR) reports; 3rd sentence- uplink data is prioritized over the extended power headroom report; Loehr ¶0201- uplink data as IP voice data prioritized over ePHR; (Loehr ¶0259; ¶0262; ¶0265- data from any logical channel has a higher priority than ePHR MAC CE);  and sending, by the user equipment, the special priority bearer while in the radio resource control connected state (Loehr ¶0237- 2nd – 4th sentences- BS configures user equipment to report a "basic" normal or an extended power headroom….may be done by e. radio resource control (RRC) signaling; Loehr ¶0237- 1st sentence-user equipment is assumed to run a Voice over IP application and thus has a semi-persistent scheduling configuration); 
Loehr however is silent wherein the special priority bearer comprises an uplink-dedicated control channel message requesting system information: However in an analogous art Su remedies this deficiency: (Su ¶0138-last sentence-UE may initiate the RACH for the connection establishment request for the high-priority data, and once the UE has determined the list of SI to be requested in the OnDemand SIB Request, it may initiate a separate (or new) RACH for the OnDemand SIB (or SI) request. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Loehr with that of Su for the purpose of initiating a connection establishment RACH for high priority data (Su-¶0138- 1st sentence).

As to claims 2 and 10 the combined teachings of Loehr and Su discloses the method and apparatus according to claims 1 and 9 respectively, wherein the controller prioritizes by prioritizing sending the special priority bearer over sending a medium access control control element for a buffer status report (Loehr ¶0098; ¶107-LCP procedure- associating logical channel and data to bearers; ¶200-; 3rd sentence- uplink data is prioritized over the extended power headroom report)

As to claims 3 and 11 the combined teachings of Loehr and Su discloses the method and apparatus according to claims 1 and 9 respectively wherein the controller prioritizes by prioritizing sending the special priority bearer over sending a medium access control control element for semi-persistent scheduling (Loehr ¶0237- 1st sentence-user equipment is assumed to run a Voice over IP application and thus has a semi-persistent scheduling configuration).

As to claims 4 the combined teachings of Loehr and Su discloses the method and apparatus according to claims 1, wherein the special priority bearer comprises an uplink-dedicated control channel message requesting system information (Su ¶0103- 1st sentence).

As to claims 6 and 14 the combined teachings of Loehr and Su discloses the method and apparatus according to claims 1 and 9 respectively, wherein the special priority bearer comprises application data (Loehr, ¶0200; ¶0201- IP voice data as application data),

As to claims 7 and 15 the combined teachings of Loehr and Su disclose the method and apparatus according to claims 1 and 9 respectively, wherein the special priority bearer comprises a radio bearer configured by the wireless wide area network (Loehr ¶0098- 1st sentence).

As to claims 8 and 16 the combined teachings of Loehr and Su disclose the method and apparatus according to claims 1 and 9 respectively, wherein the controller prioritizes by prioritizing, in a logical  (Loehr ¶0098; ¶107-LCP procedure), sending a special priority bearer other than a medium access control -control element over sending a medium access control- control element used for power headroom reporting (Loehr ¶0098; ¶107-LCP procedure- associating logical channel and data to bearers; ¶200-1st and 2nd sentences- method for transmitting power headroom (PHR)/extended power headroom (ePHR) reports; 3rd sentence- uplink data is prioritized over the extended power headroom report; Loehr ¶0201- uplink data as IP voice data prioritized over ePHR; (Loehr ¶0259; ¶0262; ¶0265-data from any logical channel has a higher priority than ePHR MAC CE).

As to claim 17 the combined teachings of Loehr and Su discloses the apparatus according to claim 9, wherein the apparatus comprises a smartphone (Loehr, UE of Fig, 11-13- UE functionality equivalent to a smartphone)

As to claim 18 Loehr disclose a method comprising: establishing, by a user equipment, a radio resource control connection with a wireless wide area network (Loehr, Fig.1-2- E-UTRAN- WAN) to enter a radio resource control connected state (Loehr ¶0078- RRC connection  establishment ,¶086- 1st and 2nd sentences- MAC CE perform activation / deactivation) ; prioritizing, in a logical channel prioritization procedure, sending an uplink message requesting system information over sending a medium access control control element used for power headroom reporting (Loehr ¶0098; ¶107-LCP procedure- associating logical channel and data to bearers; ¶200-1st and 2nd sentences- method for transmitting power headroom (PHR)/extended power headroom (ePHR) reports; 3rd sentence- uplink data is prioritized over the extended power headroom report; Loehr ¶0201- uplink data as IP voice data prioritized over ePHR; (Loehr ¶0259; ¶0262; ¶0265- data from any logical channel has a higher priority than ePHR MAC CE); and sending, by the user equipment, the uplink-dedicated control channel message requesting ((Loehr, ¶0200; ¶0201- IP voice data as application data)).  Loehr however is silent wherein the special priority bearer comprises an uplink-dedicated control channel message requesting system information: However in an analogous art Su remedies this deficiency: (Su ¶0138-last sentence-UE may initiate the RACH for the connection establishment request for the high-priority data, and once the UE has determined the list of SI to be requested in the OnDemand SIB Request, it may initiate a separate (or new) RACH for the OnDemand SIB (or SI) request. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Loehr with that of Su for the purpose of initiating a connection establishment RACH for high priority data (Su-¶0138- 1st sentence).

As to claim 19 the combined teachings of Loehr and Su discloses the method and apparatus according to claims 18, wherein the controller prioritizes by prioritizing sending the special priority bearer over sending a medium access control control element for a buffer status report (Loehr ¶0117-¶0120- MAC CE for BSR).

As to claims 20 the combined teachings of Loehr and Su discloses the method according to claim 18, wherein the controller prioritizes by prioritizing sending the special priority bearer over sending a medium access control control element for semi-persistent scheduling (Loehr ¶0237- 1st sentence-user equipment is assumed to run a Voice over IP application and thus has a semi-persistent scheduling configuration). 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Su and further in view of Ozturk et al (US 20180139770).

As to claims 5 and 13 the combined teachings Loehr and Su discloses the method and apparatus according to claims 1 and 9 respectively, however silent wherein the special priority bearer comprises ultra-reliable and low-latency communications. However in an analogous art Ozturk remedies this deficiency: (Ozturk Fig.1, ¶0049- 4th sentence- system 100 may support, ultra-reliable (e.g., MiCr or URLLC) communications, low latency communications). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ozturk with the already combined teachings of Loehr and Su for the purpose of prioritize bearers or channels to generate a buffer status report (BSR) (Ozturk ¶0049- 5th sentence).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462